In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00028-CV
     ___________________________

  IN RE THE STATE OF TEXAS, Relator




             Original Proceeding
323rd District Court of Tarrant County, Texas
       Trial Court No. 323-114574-20


  Before Wallach, J.; Kerr and Womack, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      We have considered the “State’s Motion to Dismiss Petition for Writ of

Mandamus.” We grant the motion and dismiss this original proceeding. We also

vacate this court’s February 1, 2021 stay order.



                                                   Per Curiam

Delivered: March 5, 2021




                                           2